NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 8-11-22 arguments vis-à-vis prior art rejections employing Oechsle et al., US 5,484,620 (1996) (“’620”) as the primary reference therefor, simply stating that the rejections were addressed by the 8-11-22 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.

Allowable Subject Matter
Claims 14-16, 21-23, and 25-30 are allowable over the prior art and do not suffer from deficiencies under 35 U.S.C. 101 or 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 14, ‘620 appears to be the most pertinent prior art of record, but ‘620 states that its granules/tablets “do not dissociate in comparison to known stabilizing aids” (see ‘620 at, e.g., col. 2, ln. 35-47), which is taken to mean that the claims run contrary to ‘620’s prior art wisdom; this connotes non-obviousness.  MPEP 2145 X.D.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ August 30, 2022
Primary Examiner
Art Unit 1736